Exhibit 10.1

 

SHARE EXCHANGE AND REORGANIZATION AGREEMENT, dated as of September 30, 2005 (the
“Agreement”), between GOLDEN HEALTH HOLDINGS, INC., a Nevada corporation
(“Golden Health”); and JOY POWER INTERNATIONAL HOLDINGS LIMITED, a Hong Kong
(“HK”) corporation (“Joy Power”), and THE SHAREHOLDERS OF JOY POWER, each of
which is identified in Schedule A hereto (the “Joy Power Shareholders”).

 

INTRODUCTION

 

Golden Health desires to acquire all of the issued and outstanding shares of Joy
Power capital stock solely in exchange for an aggregate of 54,000,000 shares of
authorized, but theretofore unissued, shares of common stock, par value $0.001
per share (the “Golden Health Common Stock”), of Golden Health, pursuant to the
applicable laws of the State of Nevada and HK.  The Joy Power Shareholders
signatory hereto each desires to exchange all of their respective shares of Joy
Power capital stock solely for shares of Golden Health Common Stock in the
respective amounts set forth herein.

 

Prior to the date hereof, the respective board of directors or analogous
governing body of each of Golden Health and Joy Power have approved and adopted
this Agreement, and it is the intent of the parties hereto that the transactions
contemplated hereby be structured so as to qualify as a tax-free exchange under
Subchapter C of the Internal Revenue Code of 1986, as amended (the “IRC”), and
the provisions of this Agreement will be interpreted in a manner consistent with
this intent.

 

NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties, and covenants herein contained, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

ACQUISITION AND EXCHANGE OF SHARES

 

Section 1.01         The Agreement.  The parties hereto hereby agree that Golden
Health shall acquire all of the issued and outstanding shares of capital stock
of Joy Power and/or other securities representing equity ownership interests in
Joy Power (the “Joy Power Capital Stock”) solely in exchange for an aggregate of
54,000,000 shares of authorized, but theretofore unissued, shares of Golden
Health Common Stock. The parties hereto agree that at the closing of the
transactions contemplated by this Agreement (the “Closing”): (i) Joy Power will
become a wholly-owned subsidiary of Golden Health subject to the conditions and
provisions of Section 1.06 hereof; and (ii) the management and business
operations of Golden Health will be reorganized.

 

1

--------------------------------------------------------------------------------


 

Section 1.02         Exchange of Shares.

 

(a)           At the Closing, Golden Health will cause to be issued and held for
delivery to the Joy Power Shareholders or their designees, stock certificates
representing an aggregate of 54,000,000 shares of Golden Health Common Stock, in
exchange for all of the issued and outstanding shares of Joy Power Capital Stock
or other equity interests in Joy Power, which shares or other interests will be
delivered to Golden Health at the Closing.

 

(b)           The shares of Golden Health Common Stock to be issued pursuant to
paragraph (a) of this Section 1.02 will be authorized, but theretofore unissued,
shares of Golden Health Common Stock.  Such shares of Golden Health Common Stock
will be issued to the Joy Power Shareholders in the respective amounts set forth
in Schedule A hereto and, by this reference, made a part hereof.

 

(c)           All shares of Golden Health Common Stock to be issued hereunder
shall be deemed “restricted securities” as defined in paragraph (a) of Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”), and each
recipient will represent in writing that he or she is acquiring said shares for
investment purposes only and without the intent to make a further distribution
of the shares.  All shares of Golden Health Common Stock to be issued under the
terms of this Agreement shall be issued pursuant to an exemption from the
registration requirements of the Securities Act, under Section 4(2) of the
Securities Act and the rules and regulations promulgated thereunder. 
Certificates representing the shares of Golden Health Common Stock to be issued
hereunder will bear a restrictive legend in substantially the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.

 

Section 1.03         Closing.  The Closing will take place at a date and time
(the “Closing Date”) and place to be mutually agreed upon by the parties hereto,
and will be subject to the provisions of Articles IV and V of this Agreement. 
At the Closing:

 

(a)           Joy Power will deliver to Golden Health stock certificates
representing all of the issued and outstanding shares of Joy Power Capital
Stock, duly endorsed, so as to make Golden Health the holder thereof, free and
clear of all claims and encumbrances;

 

(b)           Golden Health will deliver to the Joy Power Shareholders or their
designees, stock certificates representing an aggregate of 54,000,000 shares of
Golden Health Common Stock,

 

2

--------------------------------------------------------------------------------


 

which certificates will bear a standard restrictive legend in the form
customarily used with restricted securities and as set forth in
Section 1.02(c) above and which shares shall represent approximately 33.3% of
the outstanding Golden Health Common Stock giving effect to the issuance
thereof;

 

(c)           Golden Health will deliver the officer’s certificates described in
Sections 4.02(a), 4.02(b), and 4.02(c) hereof, dated the Closing Date, that,
among other things, all representations, warranties, covenants, and conditions
set forth herein by Golden Health are true and correct as of, or have been fully
performed and complied with by, the Closing Date; and

 

(d)           Joy Power and the Joy Power Shareholders will deliver the
officer’s certificates described in Sections 4.01(a), 4.01(b), 4.01(c), and
4.01(d) hereof, dated the Closing Date, that, among other things, all
representations, warranties, covenants, and conditions set forth herein by Joy
Power are true and correct as of, or have been fully performed and complied with
by, the Closing Date.

 

Section 1.04         Ratification by Board of Directors and by Written Consent
of Shareholders.  In anticipation of this Agreement, Golden Health has taken all
necessary and requisite corporate and other action, including without
limitation, actions of the Board of Directors and stockholders of Golden Health,
in order to:

 

(a)           ratify this Agreement and all transactions contemplated hereby;
and

 

(b)                                 ratify the proposed amendment to Golden
Health’s Articles of Incorporation to change the corporate name to Joy Power
Holdings, Inc. and increase the authorized capitalization of Golden Health to
300,000,000 shares of common stock.

 

Section 1.05         Consummation of Transaction.  If at the Closing, no
condition exists which would permit any of the parties to terminate this
Agreement, or a condition then exists and the party entitled to terminate
because of that condition elects not to do so, then the transactions herein
contemplated shall be consummated upon such date, and then and thereupon, Golden
Health will file any additional necessary documents that may be required by the
State of Nevada, the United States of America, HK, or otherwise.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01         Representations and Warranties of Golden Health.  Golden
Health hereby represents and warrants to, and agrees with, Joy Power and the Joy
Power Shareholders:

 

(a)           Organization and Qualification.  Golden Health has no subsidiaries
or affiliated corporation or owns any interest in any other enterprise (whether
or not such enterprise is a

 

3

--------------------------------------------------------------------------------


 

corporation).  Golden Health is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada, with all requisite
power and authority, and all necessary consents, authorizations, approvals,
orders, licenses, certificates, and permits of and from, and declarations and
filings with, all federal, state, local, and other governmental authorities and
all courts and other tribunals, to own, lease, license, and use its properties
and assets and to carry on the businesses in which it is now engaged and the
businesses in which it contemplates engaging.  Golden Health is duly qualified
to transact the businesses in which it is engaged and is in good standing as a
foreign corporation in every jurisdiction in which its ownership, leasing,
licensing, or use of property or assets or the conduct of its businesses makes
such qualification necessary.

 

(b)           Capitalization.  The authorized capital stock of Golden Health
consists of 50,000,000 shares of Golden Health Common Stock, of which 45,800,000
shares are outstanding.  Each of such outstanding shares of Golden Health Common
Stock is validly authorized, validly issued, fully paid, and nonassessable, has
not been issued and is not owned or held in violation of any preemptive or
similar right of stockholders and is owed by the owner set forth in Section A of
the letter, of even date herewith, from Golden Health to Joy Power and the Joy
Power Shareholders (the “Golden Health Disclosure Letter”), which letter shall
be completed and delivered to Joy Power and the Joy Power Shareholders on or
prior to October 15, 2005 (the “Due Diligence Date”) in each case free and clear
of all liens, security interests, pledges, charges, encumbrances, stockholders’
agreements, and voting trusts.  Except as described in Section A of the Golden
Health Disclosure Letter, there is no commitment, plan, or arrangement to issue,
and no outstanding option, warrant, or other right calling for the issuance of,
any share of capital stock of Golden Health or any security or other instrument
convertible into, exercisable for, or exchangeable for capital stock of Golden
Health.  Except as described in Section A of the Golden Health Disclosure
Letter, there is outstanding no security or other instrument convertible into or
exchangeable for capital stock of Golden Health.

 

(c)           Financial Condition.  Golden Health has delivered, or on or prior
to the Due Diligence Date shall deliver, to Joy Power and the Joy Power
Shareholders true and correct copies of the following:  audited balance sheet of
Golden Health as of September 30, 2002; unaudited balance sheet of Golden Health
as of March 31, 2002 and 2003; audited statements of income, statements of
stockholders’ equity, and statements of cash flows of Golden Health for the
period from February 12, 2002 (the “Bankruptcy Termination Date”) through
September 30, 2002; and the unaudited statement of income, statement of
stockholders’ equity, and statement of cash flows of Golden Health for the six
months ended March 31, 2002 and 2003.  Each such balance sheet presents fairly
the financial condition, assets, liabilities, and stockholders’ equity of Golden
Health as of its respective date; each such statement of income and statement of
stockholders’ equity presents fairly the results of operations of Golden Health
for the period indicated; and each such statement of cash flows presents fairly
the information purported to be shown therein.  The financial statements
referred to in this Section 2.01(c) have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved and are in accordance with the books and records of Golden
Health.  Since March 31, 2003:

 

4

--------------------------------------------------------------------------------


 

(i)            There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of Golden Health.

 

(ii)           Golden Health has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of Golden Health.

 

(iii)          The operations and businesses of Golden Health have been
conducted in all respects only in the ordinary course.

 

There is no fact known to Golden Health which materially adversely affects or in
the future (as far as Golden Health can reasonably foresee) may materially
adversely affect the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of Golden Health; provided,
however, that Golden Health expresses no opinion as to political or economic
matters of general applicability.  Golden Health has made known, or caused to be
made known, to the accountants or auditors who have prepared, reviewed, or
audited the aforementioned consolidated financial statements all material facts
and circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.

 

(d)           Tax and Other Liabilities.  Golden Health does not have any
material liability of any nature, accrued or contingent, including, without
limitation, liabilities for federal, state, local, or foreign taxes and
penalties, interest, and additions to tax (“Taxes”), and liabilities to
customers or suppliers, other than the following:

 

(i)            Liabilities for which full provision has been made on the
consolidated balance sheet and the notes thereto (the “Last Golden Health
Balance Sheet”) as of March 31, 2003 (the “Last Golden Health Balance Sheet
Date”) referred to in Section 2.03; and

 

(ii)           Other liabilities arising since the Last Golden Health Balance
Sheet Date and prior to Closing in the ordinary course of business (which shall
not include liabilities to customers on account of defective products or
services) which are not inconsistent with the representations and warranties of
Golden Health or any other provision of this Agreement.

 

Without limiting the generality of the foregoing, the amounts set up as
provisions for Taxes on the Last Golden Health Balance Sheet are sufficient for
all known accrued and unpaid Taxes of Golden Health, whether or not due and
payable and whether or not disputed, under tax laws, as in effect on the Last
Golden Health Balance Sheet Date or now in effect, for the period ended on such
date and for all fiscal periods prior thereto.  The execution, delivery, and
performance of this Agreement by Golden Health will not cause any Taxes to be
payable other than by the Joy Power Shareholders or cause any lien, charge, or
encumbrance to secure any Taxes to be created either immediately or upon the
nonpayment of any Taxes other than on the properties or assets of the Joy Power
Shareholders.  Since the Bankruptcy Termination Date, a copy of the order (the

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Termination Order”) relating to which has been, or on or prior to
the Due Diligence Date will be, delivered to Joy Power and the Joy Power
Shareholders, Golden Health has filed all federal, state, local, and foreign tax
returns required to be filed by it; has delivered or, on or prior to the Due
Diligence Date, will deliver to the Joy Power Shareholders a true and correct
copy of each such returns which was filed since the Bankruptcy Termination Date;
has paid (or has established on the Last Golden Health Balance Sheet a reserve
for) all Taxes, assessments, and other governmental charges payable or
remittable by it or levied upon it or its properties, assets, income, or
franchises which are due and payable; and has delivered or, on or prior to the
Due Diligence Date, will deliver to the Joy Power Shareholders a true and
correct copy of any report as to adjustments received by it from any taxing
authority since the Bankruptcy Termination Date and a statement as to any
litigation, governmental or other proceeding (formal or informal), or
investigation pending, threatened, or in prospect with respect to any such
report or the subject matter of such report.

 

(e)           Litigation and Claims.  Except as described in Section G of the
Golden Health Disclosure Letter, there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending,
to the best of Golden Health’s knowledge, threatened, or in prospect (or any
basis therefor known to Golden Health) with respect to Golden Health or any of
its businesses, properties, or assets.  Golden Health is not affected by any
present or threatened strike or other labor disturbance nor to the knowledge of
Golden Health, is any union attempting to represent any employee of Golden
Health as collective bargaining agent.  Golden Health is not in violation of, or
in default with respect to, any law, rule, regulation, order, judgment, or
decree which violation or default would have a material adverse effect on Golden
Health; nor is Golden Health required to take any action in order to avoid such
violation or default.

 

(f)            Properties.

 

(i)            Golden Health owns no real property.  Golden Health has good
title to all personal properties and assets material to Golden Health and used
in its businesses or owned by it (except real and other properties and assets
material to Golden Health as are held pursuant to leases or licenses described
in Section B or C of the Golden Health Disclosure Letter), free and clear of all
liens, mortgages, security interests, pledges, charges, and encumbrances (except
such as are listed in Section H of the Golden Health Disclosure Letter).

 

(ii)           Set forth in Section B of the Golden Health Disclosure Letter is
a true and complete list of all tangible properties and assets owned by Golden
Health or leased or licensed by Golden Health from or to a third party
(including inventory but not including Intangibles (as hereinafter defined)),
and with respect to such properties and assets leased or licensed by Golden
Health from or to a third party, a description of such lease or license.  All
such properties and assets (including Intangibles) owned by Golden Health are
reflected on the Last Golden Health Balance Sheet (except for acquisitions
subsequent to the Last Golden Health Balance Sheet Date and prior to the Closing
Date, which are

 

6

--------------------------------------------------------------------------------


 

either noted in Section B or C of the Golden Health Disclosure Letter or are
approved in writing by Joy Power).  All tangible properties and assets owned by
Golden Health or leased or licensed by Golden Health from or to a third party
are in good and usable condition (reasonable wear and tear which is not such as
to affect adversely the operation of the businesses of Golden Health excepted).

 

(iii)          To the best of Golden Health’s knowledge, no real property leased
or licensed by Golden Health from or to a third party lies in an area which is,
or will be, subject to zoning, use, or building code restrictions which would
prohibit, and, to the best of Golden Health’s knowledge, no state of facts
relating to the actions or inaction of another person or entity or his or its
ownership, leasing, or licensing of any real or personal property exists or will
exist which would prevent, the continued effective ownership, leasing, or
licensing of such real property in the businesses in which Golden Health is now
engaged or the businesses in which it contemplates engaging.

 

(iv)          The properties and assets (including Intangibles) owned by Golden
Health (other than those leased or licensed by Golden Health to a third party)
or leased or licensed by Golden Health from a third party constitute all such
properties and assets which are necessary to the businesses of Golden Health as
presently conducted.

 

(v)           To the best knowledge of Golden Health, Golden Health has not
caused or permitted its businesses properties, or assets to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce, or process any Hazardous Substance (as such term is defined in this
Section 2.01(f)(v)), except in compliance with all applicable laws, rules,
regulations, orders, judgments, and decrees, and has not caused or permitted the
Release (as such term is defined in this Section 2.01(f)(v)) of any Hazardous
Substance on or off the site of any property of Golden Health.  The term
“Hazardous Substance” shall mean any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substance, as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant, as defined by 42 U.S.C. §9601(33), and all toxic
substances, hazardous materials, or other chemical substances regulated by any
other law, rule, or regulation.  The term “Release” shall have the meaning set
forth in 42 U.S.C. §9601(22).

 

(g)           Contracts and Other Instruments.  Section D of the Golden Health
Disclosure Letter contains a true and correct statement of the information
required to be contained therein regarding material contracts, agreements,
instruments, leases, licenses, arrangements, or understandings with respect to
Golden Health.  Golden Health has furnished, or on or prior to the Due Diligence
Date will furnish, to the Joy Power Shareholders (i) the certificate of
incorporation (or other charter document) and by-laws of Golden Health and all
amendments thereto, as presently in effect, and (ii) the following:  (A) true
and correct copies of all material contracts, agreements, and instruments
referred to in Section D of the Golden Health Disclosure Letter; (B) true and
correct copies of all material leases and licenses referred to in Section B or C
of the Golden Health Disclosure Letter hereto; and (C) true and correct written
descriptions of all material supply, distribution, agency, financing, or other
arrangements or understandings referred

 

7

--------------------------------------------------------------------------------


 

to in Section B or C of the Golden Health Disclosure Letter.  To the best of
Golden Health’s knowledge, neither Golden Health nor (to the knowledge of Golden
Health) any other party to any such material contract, agreement, instrument,
lease, or license is now or expects in the future to be in violation or breach
of, or in default with respect to complying with, any term thereof, and each
such material contract, agreement, instrument, lease, or license is in full
force and is (to the best of Golden Health’s knowledge in the case of third
parties) the legal, valid, and binding obligation of the parties thereto and
(subject to applicable bankruptcy, insolvency, and other laws affecting the
enforceability of creditors’ rights generally) is enforceable as to them in
accordance with its respective terms.  Each such material supply, distribution,
agency, financing, or other arrangement or understanding is a valid and
continuing arrangement or understanding; neither Golden Health nor any other
party to any such arrangement or understanding has given notice of termination
or taken any action inconsistent with the continuance of such arrangement or
understanding; and the execution, delivery, and performance of this Agreement
will not prejudice any such arrangement or understanding in any way.  Golden
Health enjoys peaceful and undisturbed possession under all material leases and
licenses under which it is operating.  Golden Health is not party to or bound by
any contract, agreement, instrument, lease, license, arrangement, or
understanding, or subject to any charter or other restriction, which has had or
(to the knowledge of Golden Health) may in the future have a material adverse
effect on the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of Golden Health.  Golden
Health has not engaged since the Bankruptcy Termination Date, is not engaging
in, and does not intend to engage in any transaction with, and has not had, does
not now have, and does not intend to have any material contract, agreement,
instrument, lease, license, arrangement, or understanding with, any stockholder
of Golden Health, any director, officer, or employee of Golden Health (except
for employment agreements listed in Section D of the Golden Health Disclosure
Letter and employment and compensation arrangements described in Section E of
the Golden Health Disclosure Letter), any relative or affiliate of any
stockholder of Golden Health or of any such director, officer, or employee, or
any other corporation or enterprise in which any stockholder of Golden Health,
any such director, officer, or employee, or any such relative or affiliate then
had or now has a 5% or greater equity or voting or other substantial interest,
other than those listed and so specified in Section D of the Golden Health
Disclosure Letter.  The stock ledgers and stock transfer books relating to all
issuances and transfers of stock by Golden Health and the minute book records of
Golden Health and all proceedings of the stockholders and the Board of Directors
and committees thereof of Golden Health since their respective incorporation
made available to counsel to Joy Power and the Joy Power Shareholders are the
original stock ledgers and stock transfer books and minute book records of
Golden Health or exact copies thereof.  Golden Health is not in violation or
breach of, or in default with respect to, any term of its certificate of
incorporation (or other charter document) or by-laws.

 

(h)           Employees.

 

(i)            Golden Health does not have, or contribute to, and, since the
Bankruptcy Termination Date, has not had and has not contributed to, any
pension, profit-sharing, option, other incentive plan, or any other type of
Employee Benefit Plan (as defined in

 

8

--------------------------------------------------------------------------------


 

Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or has any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written, except as set forth in Section E of the
Golden Health Disclosure Letter.  Golden Health has furnished to Joy Power and
the Joy Power Shareholders:  (A) true and correct copies of all documents
evidencing plans, obligations, or arrangements referred to in Section E of the
Golden Health Disclosure Letter (or true and correct written summaries, so
initialed, of such plans, obligations, or arrangements to the extent not
evidenced by documents) and true and correct copies, so initialed, of all
documents evidencing trusts, summary plan descriptions, and any other summaries
or descriptions relating to any such plans; (B) the two most recent annual
reports (Form 5500’s), if any, including all schedules thereto and the most
recent annual and periodic accounting of related plan assets with respect to
each Employee Benefit Plan; (C) the two most recent actuarial valuations with
respect to each Pension Plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA; and (D) the most recent determination letter issued by the
Internal Revenue Service with respect to each Pension Plan.

 

(ii)           If any Employee Benefit Plan of Golden Health were to be
terminated on the day prior to Closing Date, (A) no liability under Title IV of
ERISA would be incurred by Golden Health or Joy Power and (B) all Accrued
Benefits (as defined in this Section 2.01(h)(ii)) to such day prior to the
Closing Date (whether or not vested) would be fully funded in accordance with
the assumptions contained in the regulations of the Pension Benefit Guaranty
Corporation governing the funding of terminated defined benefit plans.  For
purposes hereof, “Accrued Benefits” shall include the value of disability,
pre-retirement, death benefits, and all supplements, subsidized, ancillary, and
optional forms of benefits.  All Accrued Liabilities (for contributions or
otherwise) (as defined in this Section 2.01(h)(ii)) of Golden Health as of the
Closing Date to each Employee Benefit Plan and with respect to each obligation
to, or customary arrangement with, employees for bonuses, incentive
compensation, vacations, severance pay, sick pay, sick leave, insurance, service
award, relocation, disability, tuition refund, or other benefits, whether oral
or written, have been paid or accrued for all periods ending prior to the
Closing Date and no payment to any Employee Benefit Plan or with respect to any
such obligation or arrangement since the Last Golden Health Balance Sheet Date
has been disproportionately large compared to prior payments.  For purposes
hereof, “Accrued Liabilities” shall include a pro rata contribution to each
Employee Benefit Plan or with respect to each such obligation or arrangement for
that portion of a plan year or other applicable period which commences prior to,
and ends after, the Closing Date, and Accrued Liabilities for any portion of a
plan year or other applicable period shall be determined by multiplying the
liability for the entire such year or period by a fraction, the numerator of
which is the number of days preceding the Closing Date in such year or period
and the denominator of which is the number of days in such year or period, as
the case may be.

 

9

--------------------------------------------------------------------------------


 

(iii)          There has been no violation of the reporting and disclosure
requirements imposed either under ERISA or the Code for which a penalty has been
or may be imposed with respect to any Employee Benefit Plan of Golden Health. 
There has been no breach of fiduciary duty or responsibility with respect to any
Employee Benefit Plan of Golden Health.  No Employee Benefit Plan of Golden
Health or related trust has any liability of any nature, accrued or contingent,
including without limitation liabilities for Taxes, other than for routine
payments to be made in due course to participants and beneficiaries, except as
set forth in Section E of the Golden Health Disclosure Letter.  Golden Health
does not have any formal plan or commitment, whether or not legally binding, to
create any additional or modify any existing Employee Benefit Plan or benefit
obligation or arrangement described in Section 2.01(h)(i)).  Each Employee
Benefit Plan of Golden Health which is a group health plan within the meaning of
Section 5000(b)(1) of the Code is and has been maintained in full compliance
with the applicable requirements of Section 4980B of the Code.  Other than the
health care continuation requirements of Section 4980B of the Code, Golden
Health does not have any obligation to provide post-retirement medical benefits
or life insurance coverage or any deferred compensation benefits to any present
or former employees.  There is no litigation, arbitration, claim, governmental
or other proceeding (formal or informal), or investigation pending, threatened,
or (to the best of Golden Health’s knowledge) in prospect (or any basis therefor
known to Golden Health) with respect to any Employee Benefit Plan of Golden
Health or related trust or with respect to any fiduciary, administrator, or
sponsor (in its capacity as such) of any Employee Benefit Plan.  No Employee
Benefit Plan of Golden Health or related trust and no such obligation or
arrangement is in violation of, or in default with respect to, any law, rule,
regulation, order, judgment, which violation or default would have a material
adverse effect thereon or decree nor is Golden Health, any Employee Benefit Plan
of Golden Health, or any related trust required to take any action in order to
avoid any such violation or default.  No event has occurred, or is (to the best
of Golden Health’s knowledge) threatened or about to occur, which would
constitute a prohibited transaction under Section 406 of ERISA.

 

(iv)          Each Pension Plan maintained for the employees of Golden Health
has been qualified, from its inception, under Section 401(a) of the Code and any
related trust has been an exempt trust for such period under Section 501 of the
Code.  Each Pension Plan has been operated in accordance with its terms.  No
Pension Plan which is subject to Title IV of ERISA has an accumulated or waived
funding deficiency within the meaning of Section 412 of the Code. No
investigation or review by the Internal Revenue Service is currently pending or
(to the knowledge of Golden Health) is contemplated in which the Internal
Revenue Service has asserted or may assert that any Pension Plan is not
qualified under Section 401(a) of the Code or that any related trust is not
exempt under Section 501 of the Code.  Neither Golden Health, nor any
organization to which Golden Health is a successor or parent corporation, within
the meaning of Section 4069(b) of ERISA, has divested itself of any entity
maintaining or with an obligation to contribute to any Pension Plan which had an
“amount of unfunded benefit liabilities,” as defined in Section 4001(a)(18) of
ERISA, at the time of such divestiture.  No assessment of any federal

 

10

--------------------------------------------------------------------------------


 

taxes with respect to any Employee Benefit Plan of Golden Health has been made
or (to the knowledge of Golden Health) is contemplated against Golden Health, or
any related trust of any Pension Plan of Golden Health, and nothing has occurred
which would result in the assessment of unrelated business taxable income under
the Code with respect to any Employee Benefit Plan of Golden Health.  Form 5500s
have been timely filed with respect to all Pension Plans of Golden Health.  No
event has occurred or (to the knowledge of Golden Health) is threatened or about
to occur which would constitute a reportable event within the meaning of
Section 4043(b) of ERISA.  No notice of termination has been filed by the plan
administrator pursuant to Section 4041 of ERISA or issued by the Pension Benefit
Guaranty Corporation pursuant to Section 4042 of ERISA with respect to any
Pension Plan of Golden Health.

 

(v)           Golden Health does not currently contribute to and since
September 16, 1980 has not effectuated either a complete or partial withdrawal
from any multiemployer Pension Plan within the meaning of Section 3(37) of
ERISA.

 

(vi)          Section E of the Golden Health Disclosure Letter contains a true
and correct statement of the names, relationship with Golden Health, present
rates of compensation (whether in the form of salary, bonuses, commissions, or
other supplemental compensation now or hereafter payable), and aggregate
compensation for the fiscal year ended December 31, 2002 of (A) each director,
officer, or other employee of Golden Health whose aggregate compensation for the
fiscal year ended December 31, 2002 exceeded US$25,000 or whose aggregate
compensation presently exceeds the rate of US$25,000 per annum and (B) all sales
agents, dealers, or distributors of Golden Health.  Since December 31, 2002,
Golden Health has not changed the rate of compensation of any of its directors,
officers, employees, agents, dealers, or distributors, nor has any Employee
Benefit Plan or program of Golden Health been instituted or amended to increase
benefits thereunder.  There is no contract, agreement, plan, arrangement, or
understanding covering any person that, individually or collectively, could give
rise to the payment of any amount that would not be deductible by Golden Health
by reason of Section 280G of the Code.

 

(i)            Patents, Trademarks, Et Cetera.  Golden Health does not own or
have pending, and is not licensed or otherwise permitted to use, any material
patent, patent application, trademark, trademark application, service mark,
copyright, copyright application, franchise, trade secret, computer program (in
object or source code or otherwise), or other intangible property or asset
(collectively, “Intangibles”), other than as described in Section C of the
Golden Health Disclosure Letter.  Each Intangible is validly issued and is
currently in force and uncontested in all jurisdictions in which it is used or
in which such use is contemplated.  Section C of the Golden Health Disclosure
Letter contains a true and correct listing of: (i) all Intangibles which are
owned (either in whole or in part), used by, or licensed to Golden Health or
which otherwise relate to the businesses of Golden Health, and a description of
each such Intangible which identifies its owner, registrant, or applicant;
(ii) all contracts, agreements, instruments, leases, and licenses and
identification of all parties thereto under which Golden Health owns or uses any

 

11

--------------------------------------------------------------------------------


 

Intangible (whether or not under license from third parties), together with the
identification of the owner, registrant, or applicant of each such Intangible;
(iii) all contracts, agreements, instruments, leases, and licenses and
identification of all parties thereto under which Golden Health grants the right
to use any Intangible; (iv) all validity, infringement, right-to-use, or other
opinions of counsel (whether in-house or outside) which concern the validity,
infringement, or enforceability of any Intangible owned or controlled by a party
other than Golden Health which relates to the businesses, properties, or assets
of Golden Health.  Except as specified in Section C of the Golden Health
Disclosure Letter, to the knowledge of Golden Health:  (v) Golden Health is the
sole and exclusive owner or licensee of, and (other than those exclusively
licensed by Golden Health to a third party) has the right to use, all
Intangibles; (vi) no Intangible is subject to any order, judgment, decree,
contract, agreement, instrument, lease, or license restricting the scope of the
use thereof; (vii) during the last five years, Golden Health has not been
charged with, and has not charged others with, unfair competition, infringement
of any Intangible, or wrongful use of confidential information, trade secrets,
or secret processes; and (viii) Golden Health is not using any patentable
invention, confidential information, trade secret, or secret process of others. 
There is no right under any Intangible necessary to the businesses of Golden
Health as presently conducted or as it contemplates conducting, except such as
are so designated in Section C of the Golden Health Disclosure Letter.  Except
as described in Section C of the Golden Health Disclosure Letter, Golden Health
has not infringed, is not infringing, and has not received notice of
infringement in respect of the Intangibles or asserted Intangibles of others,
nor has Golden Health been advised by counsel or others that it is infringing or
may infringe the Intangibles or asserted Intangibles of others if any currently
contemplated business activity is effectuated.  To the knowledge of Golden
Health, there is no infringement by others of Intangibles of Golden Health.  As
far as Golden Health can reasonably foresee, there is no Intangible or asserted
Intangible of others that may materially adversely affect the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of Golden Health.  All material contracts, agreements,
instruments, leases, and licenses pertaining to Intangibles to which Golden
Health is a party, or to which any of its businesses, properties, or assets are
subject, are in compliance in all material respects with all laws, rules,
regulations, orders, judgments, and decrees binding on Golden Health or to which
any of its businesses, properties, or assets are subject.  Golden Health has no
mark, design, or name used by Golden Health to identify, respectively, its
products, businesses, or services.  Neither any stockholder of Golden Health,
any director, officer, or employee of Golden Health, any relative or affiliate
of any stockholder of Golden Health, any such director, officer, or employee,
nor any other corporation or enterprise in which any stockholder of Golden
Health, any such director, officer, or employee, or any such relative or
affiliate had or now has a 5% or greater equity or voting or other substantial
interest, possesses any Intangible which relates to the businesses of Golden
Health.

 

(j)            Questionable Payments.  Since the Bankruptcy Termination Date,
neither Golden Health, nor any director, officer, agent, employee, or other
person associated with, or acting on behalf of, Golden Health, nor any
stockholder of Golden Health has, directly or indirectly:  used any corporate
funds for unlawful contributions, gifts, entertainment, or other unlawful
expenses relating to political activity; made any unlawful payment to foreign or
domestic government

 

12

--------------------------------------------------------------------------------


 

officials or employees or to foreign or domestic political parties or campaigns
from corporate funds; violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or made any bribe, rebate, payoff, influence payment,
kickback, or other unlawful payment.

 

(k)           Authority.  Golden Health has all requisite power and authority to
execute, deliver, and perform this Agreement.  All necessary corporate
proceedings of Golden Health have been duly taken to authorize the execution,
delivery, and performance of this Agreement thereby.  This Agreement has been
duly authorized, executed, and delivered by Golden Health, constitutes the
legal, valid, and binding obligation of Golden Health, and is enforceable as to
Golden Health in accordance with its terms.  Except as otherwise set forth in
this Agreement, no consent, authorization, approval, order, license,
certificate, or permit of or from, or declaration or filing with, any federal,
state, local, or other governmental authority or any court or other tribunal is
required by Golden Health for the execution, delivery, or performance of this
Agreement by Golden Health.  No consent of any party to any material contract,
agreement, instrument, lease, license, arrangement, or understanding to which
Golden Health is a party, or to which it or any of its businesses, properties,
or assets are subject, is required for the execution, delivery, or performance
of this Agreement (except such consents referred to in Section D of the Golden
Health Disclosure Letter); and the execution, delivery, and performance of this
Agreement will not (if the consents referred to in Section D of the Golden
Health Disclosure Letter are obtained prior to the Closing) violate, result in a
breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under,
entitle any party to receive rights or privileges that such party was not
entitled to receive before this Agreement was executed under, or create any
obligation on the part of Golden Health to which it was not subject immediately
before this Agreement was executed under, any term of any such material
contract, agreement, instrument, lease, license, arrangement, or understanding,
or violate or result in a breach of any term of the certificate of incorporation
(or other charter document) or by-laws of Golden Health, or (if the provisions
of this Agreement are satisfied) violate, result in a breach of, or conflict
with any law, rule, regulation, order, judgment, or decree binding on Golden
Health or to which any of its businesses, properties, or assets are subject,
which violation or breach would have a material adverse effect on Golden
Health.  Neither Golden Health, nor any of its officers, directors, employees,
or agents has employed any broker or finder or incurred any liability for any
fee, commission, or other compensation payable by any person on account of
alleged employment as a broker or finder, or alleged performance of services as
a broker or finder, in connection with or as a result of this Agreement or the
transactions contemplated hereby and in connection herewith.

 

(l)            Status of Golden Health Common Stock To Be Issued.  Assuming
without investigation that the shares of Joy Power Capital Stock outstanding on
the Closing Date are validly authorized, validly issued, fully paid, and
nonassessable, the shares of Golden Health Common Stock to be issued pursuant to
Section 1.02(a) hereof are validly authorized and, when the such shares of
Golden Health Common Stock have been duly delivered pursuant to the terms of
this Agreement, such shares of Golden Health Common Stock will be validly
issued, fully paid, and nonassessable and will not have been issued, owned or
held in relation of any preemptive or similar right of stockholder.

 

13

--------------------------------------------------------------------------------


 

(m)          Insurance.  All policies of fire and other insurance against
casualty and other losses and public liability insurance carried by Golden
Health are described in Section F of the Golden Health Disclosure Letter
(including the risks covered and limits of such policies) and are in full force
and effect.  A full and complete copy of enclosed insurance policy has been, or
on or prior to the Due Diligence Date will be, provided to Joy Power and the Joy
Power Shareholders, and such policies are summarized in Section F of the Golden
Health Disclosure Letter.  All premiums in respect of such policies for which
premium notices have been received have been paid in full as the same become due
and payable. Golden Health have not failed to give any notice or present any
claim under any insurance policy in due and timely fashion.  There are no actual
claims or claims threatened in writing against Golden Health which could come
within the scope of such coverage nor are any such policies currently threatened
with cancellation.  There are no outstanding requirements or recommendations by
any insurance company that issued a policy with respect to any of the respective
assets, the businesses, or operations of Golden Health or by any Board of Fire
Underwriters or other body exercising similar functions or by any governmental
authority requiring or recommending any repairs or other work to be done on, or
with respect to, any of the assets of Golden Health or requiring or recommending
any equipment or facilities to be installed on any premises from which the
businesses of Golden Health is conducted or in connection with any of the
respective assets thereof.  Golden Health does not have any knowledge of any
material proposed increase in applicable insurance rates or of any conditions or
circumstances applicable to the businesses thereof that might result in such
increases.  No such policy is terminable by virtue of the transactions
contemplated by this Agreement.

 

(o)           Trading Matters.  At the date hereof and at the Closing Date:

 

(i)            the Golden Health Common Stock is traded and quoted in the
over-the-counter market;

 

(ii)           Golden Health has and shall have performed or satisfied all of
its undertakings to, and of its obligations and requirements with, the SEC,
provided, however, that the Golden Health Common Stock has not been registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
since at least the Bankruptcy Termination Date;

 

(iii)          Golden Health has not, and shall not have taken any action that
would preclude, or otherwise jeopardize, the inclusion of the Golden Health
Common Stock for quotation on the OTC Bulletin Board.

 

(p)           Reorganization.

 

(i)            Golden Health has not taken and has not agreed to take any action
(other than actions contemplated by this Agreement) that could reasonably be
expected to prevent the transactions contemplated by this Agreement from
constituting a “reorganization” under section 368(b) of the Code or as an
acquisition of in excess of

 

14

--------------------------------------------------------------------------------


 

80% of the stock of a corporation in exchange for property under Section 351 of
the Code.  Golden Health is not aware of any agreement, plan or other
circumstance that could reasonably be expected to prevent the transactions
contemplated by this Agreement from so qualifying.

 

(ii)           Golden Health has no plan or intention to reacquire, and, to
Golden Health’s knowledge, no person related to Golden Health within the meaning
of Treasury Regulations Section 1.368-1 has a plan or intention to acquire, any
of the Golden Health Common Stock pursuant to Section 1.02(a) hereof.

 

(q)           Completeness of Disclosure.  No representation or warranty by
Golden Health in this Agreement contains or, and at the Closing Date will
contain, an untrue statement of material fact or omits or, at the Closing Date,
will omit to state a material fact required to be stated therein or necessary to
make the statements made not misleading.

 

(r)            Periodic Reporting.  Golden Health is not required to register
the Golden Health Common Stock under Section 12 of the Exchange Act and Golden
Health is not subject to the periodic reporting requirements of Section 13 of
the Exchange Act.

 

(s)           Compliance with Law and Government Regulations.  Golden Health is
in compliance with and is not in violation of applicable federal, state, local
or foreign statutes, laws and regulations (including without limitation, any
applicable building, zoning or other law, ordinance or regulation) affecting its
properties or the operation of its business.  Golden Health is not subject to
any order, decree, judgment or other sanction of any court, administrative
agency or other tribunal.

 

(t)            Legal Proceedings and History.  Golden Health hereby represents
that, unless otherwise disclosed herein, no officer, director or affiliate of
Golden Health, has been, within the five years ending on the Closing Date, a
party to any bankruptcy petition against such person or against any business of
which such person was affiliated; convicted in a criminal proceeding or subject
to a pending criminal proceeding (excluding traffic violations and other minor
offenses; subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the SEC or the
Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed, suspended
or vacated.

 

Section 2.02         Representations and Warranties of Joy Power.  Joy Power
hereby represents and warrants to, and agrees with, Golden Health:

 

(a)           Organization and Qualification.  Joy Power owns no subsidiary or
affiliate corporation or owns any interest in any other enterprise (whether or
not such enterprise is a corporation).  Section A of the letter, dated even date
herewith, from Joy Power to Golden Health (the “Joy Power Disclosure Letter”),
which letter shall be completed and delivered to Golden

 

15

--------------------------------------------------------------------------------


 

Health on or prior to the Due Diligence Date, correctly sets forth as to Joy
Power its place of incorporation, principal place of business, jurisdictions in
which it is qualified to do business, and the businesses which it presently
conducts and which it contemplates conducting.  Joy Power is a corporation duly
organized, validly existing, and in good standing under the laws of the People’s
Republic of China, with all requisite power and authority, and all necessary
consents, authorizations, approvals, orders, licenses, certificates, and permits
of and from, and declarations and filings with, all federal, state, local, and
other governmental authorities and all courts and other tribunals, to own,
lease, license, and use its properties and assets and to carry on the businesses
in which it is now engaged and the businesses in which it contemplates
engaging.  Joy Power is duly qualified to transact the businesses in which it is
engaged and is in good standing as a foreign corporation in every jurisdiction
in which its ownership, leasing, licensing, or use of property or assets or the
conduct of its businesses makes such qualification necessary.

 

(b)           Capitalization.  The authorized capital stock of Joy Power
consists of 10,000 shares of HK$1.00 each, of which 10,000 shares are
outstanding (the “Joy Power Capital Stock”).  Each of the outstanding stock of
Joy Power Capital Stock is validly authorized, validly issued, fully paid, and
nonassessable, has not been issued and is not owned or held in violation of any
preemptive right of stockholders and by the owner set forth in Section A of the
Joy Power Disclosure Letter, in each case free and clear of all liens, security
interests, pledges, charges, encumbrances, stockholders’ agreements, and voting
trusts.  There is no commitment, plan, or arrangement to issue, and no
outstanding option, warrant, or other right calling for the issuance of, any
share of Joy Power Capital Stock or any security or other instrument convertible
into, exercisable for, or exchangeable for Joy Power Capital Stock.  There is
outstanding no security or other instrument convertible into or exercisable or
exchangeable for Joy Power Capital Stock.

 

(c)           Financial Condition.  Joy Power has delivered, or on or prior to
the Due Diligence Date will deliver, to Golden Health true and correct copies of
the following:  unaudited balance sheet of Joy Power as of August 31, 2005; and
unaudited statements of income, statements of stockholders’ equity, and
statements of cash flows of Joy Power for the period from February 25, 2005
(date of incorporation) to August 31, 2005.  Each such balance sheet presents
fairly the financial condition, assets, liabilities, and stockholders’ equity of
Joy Power as of its date; each such statement of income and consolidated
statement of stockholders’ equity presents fairly the results of operations of
Joy Power for the period indicated; and each such statement of cash flows
presents fairly the information purported to be shown therein.  The financial
statements referred to in this Section 2.02(c) have been prepared in accordance
with generally accepted accounting principles in the United States consistently
applied throughout the periods involved and are in accordance with the books and
records of Joy Power.  Since August 31, 2005:

 

(i)            There has at no time been a material adverse change in the
financial condition, results of operations, business, properties, assets,
liabilities, or future prospects of Joy Power.

 

16

--------------------------------------------------------------------------------


 

(ii)           Joy Power has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of Joy Power.

 

(iii)          The operations and businesses of Joy Power have been conducted in
all respects only in the ordinary course, except for the transactions
contemplated hereby and in connection herewith.

 

(iv)          There has been no accepted purchase order or quotation,
arrangement, or understanding for future sale of the products or services of Joy
Power that Joy Power expects will not be profitable.

 

(v)           Joy Power has not suffered an extraordinary loss (whether or not
covered by insurance) or waived any right of substantial value.

 

There is no fact known to Joy Power which materially adversely affects or in the
future (as far as Joy Power can foresee) may materially adversely affect the
financial condition, results of operations, business, properties, assets,
liabilities, or future prospects of Joy Power; provided, however, that Joy Power
expresses no opinion as to political or economic matters of general
applicability.  Joy Power has made known, or caused to be made known, to the
accountants or auditors who have prepared, reviewed, or audited the
aforementioned consolidated financial statements all material facts and
circumstances which could affect the preparation, presentation, accuracy or
completeness thereof.

 

(d)           Tax and Other Liabilities.  Joy Power does not have any material
liability of any nature, accrued or contingent, including, without limitation,
liabilities for Taxes, and liabilities to customers or suppliers, other than the
following:

 

(i)            Liabilities for which full provision has been made on the balance
sheet and the notes thereto (the “Last Joy Power Balance Sheet”) as of
August 31, 2005 (the “Last Joy Power Balance Sheet Date”) referred to in
Section 2.02(c); and

 

(ii)           Other liabilities arising since the Last Joy Power Balance Sheet
Date and prior to the Closing Date in the ordinary course of business (which
shall not include liabilities to customers on account of defective products or
services) or in connection with the transactions contemplated hereby or in
connection herewith which are not inconsistent with the representations and
warranties of Joy Power or any other provision of this Agreement.

 

Without limiting the generality of the foregoing, the amounts set up as
provisions for Taxes on the Last Joy Power Balance Sheet are sufficient for all
accrued and unpaid Taxes of Joy Power, whether or not due and payable and
whether or not disputed, under tax laws, as in effect on the Last Joy Power
Balance Sheet Date or now in effect, for the period ended on such date and for
all fiscal periods prior thereto.  The execution, delivery, and performance of
this Agreement by Joy Power will not cause any Taxes to be payable other than by
the stockholders of Joy Power or

 

17

--------------------------------------------------------------------------------


 

cause any lien, charge, or encumbrance to secure any Taxes to be created either
immediately or upon the nonpayment of any Taxes other than on the properties or
assets of the stockholders of Joy Power.  The Inland Revenue Department has not
yet commenced the assessment of profits tax or issued any income tax returns to
Joy Power for the year of assessment 2005/2006.

 

(e)           Litigation and Claims.  Except as set forth in Section G of the
Joy Power Disclosure Letter, there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending,
threatened, or, to the best of Joy Power’s knowledge, in prospect (or any basis
therefor known to Joy Power), with respect to Joy Power or any of its
businesses, properties, or assets.  Joy Power is not affected by any present or
threatened strike or other labor disturbance nor to the knowledge of Joy Power
is any union attempting to represent any employee of Joy Power as collective
bargaining agent.  Joy Power is not in violation of, or in default with respect
to, any law, rule, regulation, order, judgment, or decree which violation or
default would have a material adverse effect upon Joy Power; nor is Joy Power
required to take any action in order to avoid such violation or default.

 

(f)            Properties.

 

(i)            Joy Power does not own any legal or equitable interest in any
real property.  Joy Power has good title to all other properties and assets
material to Joy Power, used in its business or owned by it (except real and
other properties and assets as are held pursuant to leases or licenses described
in Section B or C of the Joy Power Disclosure Letter), free and clear of all
liens, mortgages, security interests, pledges, charges, and encumbrances (except
such as are listed in Section H of the Joy Power Disclosure Letter).

 

(ii)           All accounts and notes receivable reflected on the Last Joy Power
Balance Sheet, or arising since the Last Joy Power Balance Sheet Date, have been
collected, or are and will be good and collectible, in each case at the
aggregate recorded amounts thereof without right of recourse, defense,
deduction, return of goods, counterclaim, offset, or set off on the part of the
obligor, and, if not collected, can reasonably be anticipated to be paid within
180 days of the date incurred.

 

(iii)          All inventory of raw materials and work in process of Joy Power
is usable, and all inventory of finished goods is good and marketable, on a
normal basis in the existing product lines of Joy Power.  All inventory is
merchantable and fit for the particular purpose for which it is intended.

 

(iv)          Attached as Section B of the Joy Power Disclosure Letter is a true
and complete list of the classes of all tangible properties and assets owned by
Joy Power or leased or licensed by Joy Power from or to a third party (including
inventory but not including Intangibles, as defined in Section 2.02(i)), and
with respect to such properties and assets leased or licensed by Joy Power from
or to a third party, a description of such lease or license.  All such
properties and assets (including Intangibles) owned by Joy

 

18

--------------------------------------------------------------------------------


 

Power are reflected on the Last Joy Power Balance Sheet (except for acquisitions
subsequent to the Last Joy Power Balance Sheet Date and prior to the Closing
Date which are either noted in Section B or C of the Joy Power Disclosure Letter
or are approved in writing by Golden Health).  All real and other tangible
properties and assets owned by Joy Power or leased or licensed by Joy Power from
or to a third party are in good and usable condition (reasonable wear and tear
which is not such as to affect adversely the operation of the business of Joy
Power excepted).

 

(v)           To the best of Joy Power’s knowledge, no real property owned by
Joy Power or leased or licensed by Joy Power from or to a third party lies in an
area which is, or will be, subject to zoning, use, or building code restrictions
which would prohibit, and, to the best of Joy Power’s knowledge, no state of
facts relating to the actions or inaction of another person or entity or his or
its ownership, leasing, or licensing of any real or personal property exists or
will exist which would prevent, the continued effective ownership, leasing, or
licensing of such real property in the businesses in which Joy Power is now
engaged or the businesses in which it contemplates engaging.

 

(vi)          The properties and assets (including Intangibles) owned by Joy
Power (other than those leased or licensed by Joy Power to a third party) or
leased or licensed by Joy Power from a third party constitute all such
properties and assets which are necessary to the business of Joy Power as
presently conducted or as it contemplates conducting.

 

(vii)         Joy Power has not caused or permitted its businesses properties,
or assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce, or process any Hazardous Substance (as
such term is defined in this Section 2.01(f)(v)) except in compliance with all
applicable laws, rules, regulations, orders, judgments, and decrees, and has not
caused or permitted the Release (as such term is defined in this
Section 2.01(f)(v)) of any Hazardous Substance on or off the site of any
property of Joy Power.

 

(g)           Contracts and Other Instruments.  Section D of the Joy Power
Disclosure Letter contains a true and correct statement of the information
required to be contained therein regarding material contracts, agreements,
instruments, leases, licenses, arrangements, or understandings with respect to
Joy Power.  Joy Power has furnished, or on or prior to the Due Diligence Date
will furnish, to Golden Health: (i) the certificate of incorporation and by-laws
of Joy Power (or, in each case, the comparable charter documents, if any, under
applicable law) and all amendments thereto, as presently in effect, certified by
the Secretary or an authorized signatory of Joy Power and (ii) the following: 
(A) true and correct copies of all material contracts, agreements, and
instruments referred to in Section D of the Joy Power Disclosure Letter;
(B) true and correct copies of all material leases and licenses referred to in
Section B or C of the Joy Power Disclosure Letter; and (C) true and correct
written descriptions of all material supply, distribution, agency, financing, or
other arrangements or understandings referred to in Section D of the Joy Power
Disclosure Letter.  Except as set forth in Section D of the Joy Power Disclosure
Letter, Joy Power is not party to any employment agreement with any employee

 

19

--------------------------------------------------------------------------------


 

thereof.  To the best of Joy Power’s knowledge, none of Joy Power or any other
party to any such contract, agreement, instrument, lease, or license is now or
expects in the future to be in violation or breach of, or in default with
respect to complying with, any term thereof, and each such material contract,
agreement, instrument, lease, or license is in full force and is (to the best of
Joy Power’s knowledge in the case of third parties) the legal, valid, and
binding obligation of the parties thereto and (subject to applicable bankruptcy,
insolvency, and other laws affecting the enforceability of creditors’ rights
generally) is enforceable as to them in accordance with its terms. Each such
material supply, distribution, agency, financing, or other arrangement or
understanding is a valid and continuing arrangement or understanding; none of
Joy Power or any other party to any such arrangement or understanding has given
notice of termination or taken any action inconsistent with the continuance of
such arrangement or understanding; and the execution, delivery, and performance
of this Agreement will not prejudice any such arrangement or understanding in
any way.  Joy Power enjoys peaceful and undisturbed possession under all leases
and licenses under which it is operating.  Joy Power is not party to or bound by
any contract, agreement, instrument, lease, license, arrangement, or
understanding, or subject to any charter or other restriction, which has had or,
to the best of Joy Power’s knowledge, may in the future have a material adverse
effect on the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of Joy Power and, following
the consummation of the transactions contemplated hereby, Golden Health.  Joy
Power has not engaged within the last five years in, is engaging in, or intends
to engage in any transaction with, or has had within the last five years, now
has, or intends to have any contract, agreement, instrument, lease, license,
arrangement, or understanding with, any stockholder of Joy Power, any director,
officer, or employee of Joy Power (except for employment agreements listed in
Section D of the Joy Power Disclosure Letter and employment and compensation
arrangements described in Section E of the Joy Power Disclosure Letter), any
relative or affiliate of any stockholder of Joy Power, any such director,
officer, or employee, or any other corporation or enterprise in which any
stockholder of Joy Power, any such director, officer, or employee, or any such
relative or affiliate then had or now has a 5% or greater equity or voting or
other substantial interest, other than those listed and so specified in
Section D of the Joy Power Disclosure Letter.  The stock ledgers and stock
transfer books and the minute book records of Joy Power relating to all
issuances and transfers of stock by Joy Power and all proceedings of the
stockholders and the Board of Directors and committees thereof of Joy Power
since their respective incorporations made available to Golden Health are the
original stock ledgers and stock transfer books and minute book records of Joy
Power or exact copies thereof.  Joy Power is not in violation or breach of, or
in default with respect to, any term of its certificate of incorporation or
by-laws (or, in each case, the comparable charter document, if any, under
applicable law).

 

(h)           Employees.

 

(i)            Joy Power does not have, or contribute to, and has not had and
has not contributed to, any pension, profit-sharing, option, other incentive
plan, or any other type of Employee Benefit Plan or has any obligation to or
customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, sick pay, sick leave, insurance, service award,
relocation, disability, tuition refund, or other benefits, whether oral or
written.

 

20

--------------------------------------------------------------------------------


 

(ii)           Section E of the Joy Power Disclosure Letter contains a true and
correct statement of the names, relationship with Joy Power, present rates of
compensation (whether in the form of salary, bonuses, commissions, or other
supplemental compensation now or hereafter payable), and aggregate compensation
for the period from February 25, 2005 (date of incorporation) to August 31, 2005
of (A) each director, officer, or other employee of Joy Power whose aggregate
compensation for the period from February 25, 2005 (date of incorporation) to
August 31, 2005 exceeded US$50,000 or whose aggregate compensation presently
exceeds the rate of US$50,000 per annum and (B) all sales agents, dealers, or
distributors of Joy Power.  Since August 31, 2005, Joy Power has not changed the
rate of compensation of any of its directors, officers, employees, agents,
dealers, or distributors, nor has any Employee Benefit Plan or program of Joy
Power been instituted or amended to increase benefits thereunder.

 

(i)            Patents, Trademarks, Et Cetera.  Joy Power does not own or have
pending, and is not licensed or otherwise permitted to use, any Intangibles,
other than as described in Section C of the Joy Power Disclosure Letter.  Each
Intangible is validly issued and is currently in force and uncontested in all
jurisdictions in which it is used or in which such use is contemplated. 
Section C of the Joy Power Disclosure Letter contains a true and correct listing
of: (i) all Intangibles which are owned (either in whole or in part), used by,
or licensed to Joy Power or which otherwise relate to the businesses of Joy
Power, and a description of each such Intangible which identifies its owner,
registrant, or applicant; (ii) all contracts, agreements, instruments, leases,
and licenses and identification of all parties thereto under which Joy Power
owns or uses any Intangible (whether or not under license from third parties),
together with the identification of the owner, registrant, or applicant of each
such Intangible; (iii) all contracts, agreements, instruments, leases, and
licenses and identification of all parties thereto under which Joy Power grants
the right to use any Intangible; and (iv) all validity, infringement,
right-to-use, or other opinions of counsel (whether in-house or outside) which
concern the validity, infringement, or enforceability of any Intangible owned or
controlled by a party other than Joy Power which relates to the businesses,
properties, or assets of Joy Power.  Except as specified in Section C of the Joy
Power Disclosure Letter:  (v) Joy Power is the sole and exclusive owner or
licensee of, and (other than those licensed by Joy Power to a third party) has
the right to use, all Intangibles; (vi) no Intangible is subject to any order,
judgment, decree, contract, agreement, instrument, lease, or license restricting
the scope of the use thereof; (vii) during the last five years, Joy Power has
not been charged with, and has not charged others with, unfair competition,
infringement of any Intangible, or wrongful use of confidential information,
trade secrets, or secret processes; and (viii) Joy Power is not using any
patentable invention, confidential information, trade secret, or secret process
of others.  There is no right under any Intangible necessary to the businesses
of Joy Power as presently conducted or as it contemplates conducting, except
such as are so designated in Section C of the Joy Power Disclosure Letter.  Joy
Power has not infringed, is not infringing, and has not received notice of
infringement in respect of the Intangibles or asserted Intangibles of others,
nor has Joy Power been advised by counsel or others that it is infringing or may
infringe

 

21

--------------------------------------------------------------------------------


 

the Intangibles or asserted Intangibles of others if any currently contemplated
business activity is effectuated.  To the knowledge of Joy Power, there is no
infringement by others of Intangibles of Joy Power.  As far as Joy Power can
foresee, there is no Intangible or asserted Intangible of others that may
materially adversely affect the financial condition, results of operations,
businesses, properties, assets, liabilities, or future prospects of Joy Power. 
All contracts, agreements, instruments, leases, and licenses pertaining to
Intangibles to which Joy Power is a party, or to which any of its businesses,
properties, or assets are subject, are in compliance with all laws, rules,
regulations, orders, judgments, and decrees binding on Joy Power or to which any
of its businesses, properties, or assets are subject.  Neither any stockholder
of Joy Power, any director, officer, or employee of Joy Power, any relative or
affiliate of any stockholder of Joy Power or any such director, officer, or
employee, nor any other corporation or enterprise in which any stockholder of
Joy Power, any such director, officer, or employee, or any such relative or
affiliate had or now has a 5% or greater equity or voting or other substantial
interest, possesses any Intangible which relates to the businesses of Joy Power.

 

(j)            Questionable Payments.  Neither Joy Power, nor any director,
officer, agent, employee, or other person associated with, or acting on behalf
of, Joy Power, nor any stockholder of Joy Power, has, directly or indirectly: 
used any corporate funds for unlawful contributions, gifts, entertainment, or
other unlawful expenses relating to political activity; made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds; violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or made any
bribe, rebate, payoff, influence payment, kickback, or other unlawful payment.

 

(k)           Authority.  Joy Power has all requisite power and authority to
execute, deliver, and perform this Agreement.  All necessary corporate
proceedings of Joy Power have been duly taken to authorize the execution,
delivery, and performance of this Agreement by Joy Power.  This Agreement has
been duly authorized, executed, and delivered by Joy Power, constitutes the
legal, valid, and binding obligation of Joy Power, and is enforceable as to Joy
Power in accordance with its terms.  Except as otherwise set forth in this
Agreement, no consent, authorization, approval, order, license, certificate, or
permit of or from, or declaration or filing with, any federal, state, local, or
other governmental authority or any court or other tribunal is required by Joy
Power for the execution, delivery, or performance of this Agreement by Joy
Power.  No consent of any party to any material contract, agreement, instrument,
lease, license, arrangement, or understanding to which Joy Power is a party, or
to which its or any of its businesses, properties, or assets are subject, is
required for the execution, delivery, or performance of this Agreement (except
such consents referred to in Section D of the Joy Power Disclosure Letter); and
the execution, delivery, and performance of this Agreement will not (if the
consents referred to in Section D of the Joy Power Disclosure Letter are
obtained prior to the Closing) violate, result in a breach of, conflict with, or
(with or without the giving of notice or the passage of time or both) entitle
any party to terminate or call a default under, entitle any party to receive
rights or privileges that such party was not entitled to receive immediately
before this Agreement was executed under, or create any obligation on the part
of Joy Power or Golden Health to which it was not subject immediately before
this Agreement was executed under, any

 

22

--------------------------------------------------------------------------------


 

term of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the certificate of incorporation or by-laws of Joy Power (or, in each case, the
comparable charter documents, if any, under applicable law), or (if the
provisions of this Agreement are satisfied) violate, result in a breach of, or
conflict with any law, rule, regulation, order, judgment, or decree binding on
Joy Power or to which any of its businesses, properties, or assets are subject. 
Except as set forth in Section I of the Joy Power Disclosure Letter, neither Joy
Power nor any of its officers, directors, employees, or agents has employed any
broker or finder or incurred any liability for any fee, commission, or other
compensation payable by any person on account of alleged employment as a broker
or finder, or alleged performance of services as a broker or finder, in
connection with or as a result of this Agreement or the other transactions
contemplated hereby and in connection herewith.

 

(l)            Insurance.  All policies of fire and other insurance against
casualty and other losses and public liability insurance carried by Joy Power
are described in Section F of the Joy Power Disclosure Letter (including the
risks covered and limits of such policies) and are in full force and effect.  A
full and complete copy of each such insurance policy has been, or on or prior to
the Due Diligence Date will be, provided to Golden Health, and such policies are
summarized in Section F of the Joy Power Disclosure Letter.  All premiums in
respect of such policies for which premium notices have been received have been
paid in full as the same become due and payable.  Joy Power have not failed to
give any notice or present any claim under any insurance policy in due and
timely fashion.  There are no actual claims or claims threatened in writing
against Joy Power which could come within the scope of such coverage nor are any
such policies currently threatened with cancellation.  There are no outstanding
requirements or recommendations by any insurance company that issued a policy
with respect to any of the respective assets, the businesses, or operations of
Joy Power or by any Board of Fire Underwriters or other body exercising similar
functions or by any governmental authority requiring or recommending any repairs
or other work to be done on, or with respect to, any of the respective assets of
Joy Power or requiring or recommending any equipment or facilities to be
installed on any premises from which the respective businesses of Joy Power is
conducted or in connection with any of the respective assets thereof.  Joy Power
does not have any knowledge of any material proposed increase in applicable
insurance rates or of any conditions or circumstances applicable to the
respective businesses thereof that might result in such increases.  No such
policy is terminable by virtue of the transactions contemplated by this
Agreement.

 

(m)          Business Conducted in No Other Name.  Subject to the next sentence,
all business of Joy Power has been conducted in its and for their benefit and
there are no parties related or affiliated with Joy Power, either directly or
indirectly, which are competing for the business of Joy Power.  Joy Power
conducts business in the following names:  Guangzhou Joy Power Technology
Development Co., Ltd.

 

(n)           Customers and Suppliers.  There has been no termination or
cancellation of any relationship between Joy Power and any material supplier, or
any customer or group of customers which, individually or in the aggregate,
represented more than five percent of the gross revenues of Joy Power taken as a
whole during the fiscal year ended December 31, 2002, nor is there any reason to
believe that any such terminations of such magnitudes are pending or threatened.

 

23

--------------------------------------------------------------------------------


 

(o)           Completeness of Disclosure.  No representation or warranty by Joy
Power in this Agreement contains, or at the Closing Date will contain, an untrue
statement of material fact or omits or at the Closing Date will omit to state a
material fact required to be stated therein or necessary to make the statements
made not misleading.

 

Section 2.03         Representations and Warranties of the Joy Power
Shareholders.  Each of the Joy Power Shareholders, severally, but not jointly,
hereby represents and warrants to, and agrees with, Golden Health as follows:

 

(a)           Representations and Warranties of Joy Power.  To the knowledge of
such Joy Power Shareholder, the representations and warranties of Joy Power set
forth in Section 2.02 hereof are true and correct in all material respects. 
Nothing has come to the attention of such Joy Power Shareholder that would lead
such Joy Power Shareholder to believe that any representation or warranty of Joy
Power set forth on Section 2.02 hereof is untrue or incorrect in any material
respect.

 

(b)           Authority.  Joy Power and Joy Power Shareholders holding of record
and beneficially representing all of the issued and outstanding Joy Power
Capital Stock have approved this Agreement and duly authorized the execution and
delivery hereof.  Each of the Joy Power Shareholders is an individual residing
in the People’s Republic of China with full power and authority under the laws
thereof to execute, deliver, and perform this Agreement and the transactions
contemplated hereby and in connection herewith. Such Joy Power Shareholder has
reached the age of majority under applicable law.

 

(c)           Ownership of Shares.  Such Joy Power Shareholder owns beneficially
and of record the Joy Power Capital Stock set forth opposite his or her
respective name in Schedule A hereto.  Such Joy Power Shareholder has full power
and authority to transfer such Joy Power Capital Stock to Golden Health under,
pursuant to, and in accordance with, this Agreement, have full power and
authority to transfer such shares of Joy Power capital stock to Golden Health
hereunder, and such shares are free and clear of any liens, charges, mortgages,
pledges or encumbrances and such shares are not subject to any claims as to the
ownership thereof, or any rights, powers or interest therein, by any third party
and are not subject to any preemptive or similar rights of stockholders.

 

(d)           Investment Representations and Covenants.

 

(i)            Such Joy Power Shareholder represents that he or she is acquiring
the shares of Common Stock to be issued pursuant to Section 1.02(a) hereof for
his or her own account and for investment only and not with a view to
distribution or resale thereof within the meaning of such phrase as defined
under the Securities Act.  Such Joy Power Shareholder shall not dispose of any
part or all of such shares of Golden Health Common

 

24

--------------------------------------------------------------------------------


 

Stock in violation of the provisions of the Securities Act and the rules and
regulations promulgated under the Securities Act by the SEC and all applicable
provisions of State securities laws and regulations.

 

(ii)           The certificate or certificates representing the Golden Health
Shares shall bear a legend in substantially the form set forth in
Section 1.02(c) hereof.

 

(iii)          Such Joy Power Shareholder acknowledges being informed that the
shares of Golden Health Common Stock to be issued pursuant to
Section 1.02(a) hereof shall be unregistered, shall be “restricted securities”
as defined in paragraph (a) of Rule 144 under the Securities Act, and must be
held indefinitely unless they (a) are subsequently registered under the
Securities Act, or (b) an exemption from such registration is available, and
(c) Golden Health will not have an obligation to currently register such
securities for the account of Joy Power Shareholders.

 

(iv)          Such Joy Power Shareholder acknowledges that he or she has been
afforded access to all material information which they have requested relevant
to such Joy Power Shareholder’s decision to acquire the shares of Golden Health
Common Stock and to ask questions of Golden Health’s management and that, except
as set forth herein, neither Golden Health nor anyone acting on behalf of Golden
Health has made any representations or warranties to such Joy Power Shareholder
which have induced, persuaded, or stimulated such Joy Power Shareholder to
acquire such shares of Golden Health Common Stock.

 

(v)           Either alone, or together with their investment advisor(s), such
Joy Power Shareholder has the knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of the prospective
investment in the shares of Golden Health Common Stock, and such Joy Power
Shareholder is and will be able to bear the economic risk of the investment in
such shares of Golden Health Common Stock.

 

ARTICLE III

 

COVENANTS

 

Section 3.01         Covenants of Golden Health.  Golden Health covenants and
agrees that, after the date hereof and through the earlier of the Closing or the
date of the termination of this Agreement pursuant to Article IV or V hereof
(the earlier of such times, the “Release Time”), unless Joy Power will otherwise
approve in writing, which approval will not be unreasonably withheld:

 

(a)           (i)            Until the Release Time, no dividend or liquidating
or other distribution or stock split shall be authorized, declared, paid, or
effected by Golden Health in respect of the outstanding shares of Golden Health
Common Stock.

 

25

--------------------------------------------------------------------------------


 

(ii)           Until the Release Time, no share of capital stock of Golden
Health or warrant for any such share, right to subscribe to or purchase any such
share, or security convertible into, or exchangeable or exercisable for, any
such share (other than stock options), shall be issued or sold by Golden Health.

 

(b)           Until the Release Time, Golden Health will afford the officers,
directors, employees, counsel, agents, investment bankers, accountants, and
other representatives of Joy Power and the Joy Power Shareholders free and full
access to the plants, properties, books, and records of Golden Health.  Golden
Health will permit them to make extracts from and copies of such books and
records, and will from time to time furnish Joy Power and the Joy Power
Shareholders with such additional financial and operating data and other
information as to the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of Golden Health as Joy
Power or the Joy Power Shareholders from time to time may request.  Until the
Release Time, Golden Health will cause the independent certified public
accountants of Golden Health to make available to Joy Power, its independent
certified public accountants, and the Joy Power Shareholders, the work papers
relating to the audits of Golden Health referred to in Section 2.01(c) of this
Agreement.

 

(c)           Until the Release Time, Golden Health will conduct its affairs, so
that on the Closing Date no representation or warranty of Golden Health will be
inaccurate, no covenant or agreement of Golden Health will be breached, and no
condition in this Agreement will remain unfulfilled by reason of the actions or
omissions of Golden Health.  Except as otherwise consented to by Joy Power in
writing, until the Release Time, Golden Health will conduct its affairs in all
respects only in the ordinary course.

 

(d)           Until the Release Time, Golden Health will immediately advise Joy
Power in a detailed written notice of any material fact or occurrence or any
pending or threatened material occurrence of which it obtains knowledge and
which (if existing and known at the date of the execution of this Agreement)
would have been required to be set forth or disclosed in or pursuant to this
Agreement or in the Golden Health Disclosure Letter, which (if existing and
known at any time prior to or at the Closing) would make the performance by any
party of a covenant contained in this Agreement impossible or make such
performance materially more difficult than in the absence of such fact or
occurrence, or which (if existing and known at the time of the Closing) would
cause a condition to any party’s obligations under this Agreement not to be
fully satisfied.

 

(e)           Golden Health shall use its commercially reasonable efforts to
insure that all confidential information which Golden Health or any of its
officers, directors, employees, counsel, agents, investment bankers, or
accountants may now possess or may hereafter create or obtain relating to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of Joy Power, any affiliate of Joy Power, or
any customer or supplier of or any such affiliate shall not be published,
disclosed, or made accessible by any of them to any other person or entity
without the prior written consent of Joy Power, which written consent shall not
be unreasonably withheld; provided, however, that the restrictions of this

 

26

--------------------------------------------------------------------------------


 

sentence shall not apply (i) after the Closing, (ii) as may otherwise be
required by law, (iii) as may be necessary or appropriate in connection with the
enforcement of this Agreement, or (iv) to the extent the information shall have
otherwise become publicly available.  Golden Health shall, and shall cause all
other such persons and entities to, deliver to Joy Power all tangible evidence
of the confidential information relating to Joy Power, any affiliate of Joy
Power, or (insofar as such confidential information was provided by, or on
behalf of, Joy Power, or any such affiliate of Joy Power) any customer or
supplier of any of them or any such affiliate to which the restrictions of the
foregoing sentence apply immediately after the termination of this Agreement
pursuant to Article IV or V hereof.

 

(f)            Before Golden Health releases any information concerning this
Agreement or any of the other transactions contemplated hereby or in connection
herewith which is intended for or may result in public dissemination thereof,
Golden Health shall cooperate with Joy Power, shall furnish drafts of all
documents or proposed oral statements to Joy Power for comment, and shall not
release any such information without the written consent of Joy Power.  Nothing
contained herein shall prevent Golden Health from releasing any information if
required to do so by law.

 

(g)           Golden Health shall not make any agreement or reach any
understanding not approved in writing by Joy Power as a condition for obtaining
any consent, authorization, approval, order, license, certificate, or permit
required for the consummation of the transactions contemplated by this
Agreement.

 

(h)           Golden Health shall promptly prepare all required or, in the
reasonable opinion of the parties hereto, appropriate periodic reports and
applications under the Exchange Act (“Periodic Reports”) and other regulatory
filings relating to this Agreement and the transactions contemplated hereby and
in connection herewith.  Golden Health shall furnish or cause to be furnished,
for inclusion in the Periodic Reports, such information about Golden Health, and
Golden Health’s security holders as may be required or as may be reasonably
requested by Joy Power, and shall continue to furnish or cause to be furnished
such information as is necessary to keep such information correct and complete
in all material respect until the Release Time.  Golden Health represents and
warrants that the information that it has furnished to date, taken as a whole,
does not now, and will not at any time prior to the Release Time, (i) contain an
untrue statement of a material fact or (ii) omit to state a material fact
required to be stated therein or necessary to make the statements therein not
false or misleading.  Golden Health shall take any action required to be taken
by it under state “blue-sky,” securities, or take-over laws in connection with
the issuance of Golden Health Common Stock pursuant to the transactions
contemplated hereby and in connection herewith.

 

(i)            If, prior to the Release Time, Golden Health Common Stock shall
be recapitalized or reclassified or Golden Health shall effect any stock
dividend, stock split, or reverse stock split of Golden Health Common Stock,
then the shares of Golden Health Common Stock to be delivered under this
Agreement or upon exercise, conversion, or exchange of any security to be
delivered under this Agreement or assumed by Golden Health as contemplated by
this Agreement shall be appropriately and equitably adjusted to the kind and
amount of shares of stock and other

 

27

--------------------------------------------------------------------------------


 

securities and property to which the holders of such shares of Golden Health
Common Stock or such other security would have been entitled to receive had such
stock or such other security been issued and outstanding as of the record date
for determining stockholders entitled to participate in such corporate event.

 

(j)            Golden Health shall timely prepare and file any declaration or
filing necessary to comply with any transfer tax statutes that require any such
filing before the Closing.

 

(k)           Until the Release Time, Golden Health shall not, and shall not
authorize or permit any officer, director, employee, counsel, agent, investment
banker, accountant, or other representative of Golden Health, directly or
indirectly, to contemplate or enter into any transaction the effect of which may
be to prohibit, restrict, or delay the consummation of the transactions
contemplated by this Agreement or impair the contemplated benefits to Golden
Health’s stockholders of the transactions contemplated by this Agreement.

 

(l)            (i)            Following the consummation of the transactions
contemplated hereby and in connection herewith, Golden Health will cause Joy
Power to continue its historic business or to use a significant portion of Joy
Power’s historic business assets in a business, in each case within the meaning
of section 1.368-1(d) of the Treasury Regulations, assuming that the assets of,
and the business conducted by, Joy Power at the Closing Date constitute Joy
Power’s historic business assets and historic business, respectively.

 

(ii)           Following the consummation of the transactions contemplated
hereby and in connection herewith, Golden Health will not permit Joy Power to
issue additional shares that would result in Golden Health losing control of Joy
Power within the meaning of section 368(c) of the Code.

 

(m)          Golden Health shall use best efforts to file, within 30 days
following the Effective Time, with the National Association of Securities
Dealers, Inc., or its affiliates, all information required by Rule 15c2-11 under
the Exchange Act.

 

(n)           Effective at the Closing, each member of the Board of Directors of
Golden Health shall tender his or her respective resignation therefrom and shall
appoint the following individuals as the sole directors of Golden Health: 
Ms. Hoi Ho Kiu, Mr. Yu Fai Yip and Ms. Maggie Kwok.  Effective at the Closing,
each officer of Golden Health shall tender his or her respective resignation
therefrom.

 

(o)           On or prior to the Due Diligence Date, Golden Health shall deliver
to Joy Power and the Joy Power Shareholders the completed Golden Health
Disclosure Letter, which letter shall be correct and complete in all material
respects.

 

(p)           In addition to the shares of Golden Health Common Stock to be
delivered pursuant to Sections 1.02(a) and 1.03(a) hereof, 62,200,000 newly
issued shares of Golden Health Common Stock shall be issued and delivered in
certificated form at the Closing to, or to the order of Ms. Shuk Wah Kwok.

 

28

--------------------------------------------------------------------------------


 

Section 3.02         Covenants of Joy Power.  Joy Power covenants and agrees
that, after the date hereof and through the Release Time, unless Golden Health
will otherwise approve in writing, which approval will not be unreasonably
withheld:

 

(a)           Until the earlier of the Release Time, no amendment will be made
in the certificate of incorporation or by-laws (or, in each case, the comparable
charter documents, if any, under applicable law) of Joy Power.

 

(b)           Until the Release Time, no share of capital stock of Joy Power,
option or warrant for any such share, right to subscribe to or purchase any such
share, or security convertible into, or exchangeable or exercisable for, any
such share, shall be issued or sold by Joy Power, otherwise than as contemplated
by, or in connection with, this Agreement.

 

(c)           Until the Release Time, no dividend or liquidating or other
distribution or stock split shall be authorized, declared, paid, or effected by
Joy Power in respect of the outstanding Joy Power Capital Stock.  Until the
Release Time, no direct or indirect redemption, purchase, or other acquisition
shall be made by Joy Power of Joy Power Capital Stock.

 

(d)           Until the Release Time, Joy Power shall not borrow money,
guarantee the borrowing of money, engage in any transaction, or enter into any
material agreement other than in connection with the transactions contemplated
hereby or in connection herewith or otherwise pursuant to any currently
outstanding credit line of Joy Power.  For purposes of this Agreement,
references to “material”, as well as correlative terms (e.g., materially,
materiality, etc.) shall be deemed to refer to amounts of US$100,000 or more or
effects or consequences of US$100,000 or more.

 

(e)           Until the Release Time, Joy Power will afford the officers,
directors, employees, counsel, agents, investment bankers, accountants, and
other representatives of Golden Health and lenders, investors, and prospective
lenders and investors free and full access to the plants, properties, books, and
records of Joy Power, will permit them to make extracts from and copies of such
books and records, and will from time to time furnish Golden Health with such
additional financial and operating data and other information as to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of Joy Power as Golden Health from time to time
may request.  Until the Release Time, Joy Power will cause the independent
certified public accountants of Joy Power to make available to Golden Health and
its independent certified public accountants the work papers relating to the
audits of Joy Power referred to in Section 2.02(c) of this Agreement.

 

(f)            Until the Release Time, Joy Power will conduct its affairs so
that at the Closing no representation or warranty of Joy Power will be
inaccurate in any material respect, no covenant or agreement of Joy Power will
be breached, and no condition in this Agreement will remain unfulfilled by
reason of the actions or omissions of Joy Power.  Except as otherwise consented
to by Golden Health in writing, until the Release Time, Joy Power will use its
best efforts to preserve the business operations of Joy Power intact, to keep
available the services of

 

29

--------------------------------------------------------------------------------


 

its present personnel, to preserve in full force and effect the contracts,
agreements, instruments, leases, licenses, arrangements, and understandings of
Joy Power, and to preserve the good will of its suppliers, customers, and others
having business relations with any of them.  Until the Release Time, Joy Power
will conduct its affairs in all respects only in the ordinary course, other than
in connection with the matters referenced herein.

 

(g)           Until the Release Time, Joy Power will immediately advise Golden
Health in a detailed written notice of any material fact or occurrence or any
pending or threatened material occurrence of which it obtains knowledge and
which (if existing and known at the date of the execution of this Agreement)
would have been required to be set forth or disclosed in or pursuant to this
Agreement or the Joy Power Disclosure Letter, which (if existing and known at
any time prior to or at the Closing) would make the performance by any party of
a covenant contained in this Agreement impossible or make such performance
materially more difficult than in the absence of such fact or occurrence, or
which (if existing and known at the time of the Closing) would cause a condition
to any party’s obligations under this Agreement not to be fully satisfied.

 

(h)           Joy Power shall use its commercially reasonable efforts to insure
that all confidential information which Joy Power or any of its respective
officers, directors, employees, counsel, agents, investment bankers, or
accountants may now possess or may hereafter create or obtain relating to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of Golden Health, any affiliate thereof, or any
customer or supplier thereof or of any such affiliate shall not be published,
disclosed, or made accessible by any of them to any other person or entity at
any time or used by any of them except in the ordinary course of business and
for the benefit of Joy Power; provided, however, that the restrictions of this
sentence shall not apply (A) after this Agreement is terminated pursuant to
Article IV or V hereof or otherwise, (B) as may otherwise be required by law,
(C) as may be necessary or appropriate in connection with the enforcement of
this Agreement, or (D) to the extent the information shall have otherwise become
publicly available.

 

(i)            Before Joy Power releases any information concerning this
Agreement or any of the transactions contemplated by this Agreement which is
intended for, or may result in, public dissemination thereof, Joy Power shall
cooperate with Golden Health, shall furnish drafts of all documents or proposed
oral statements to Golden Health for comment, and shall not release any such
information without the written consent of Golden Health, which consent shall
not be unreasonably withheld.  Nothing contained herein shall prevent Joy Power
from releasing any information if required to do so by law.

 

(j)            Joy Power shall not make any agreement or reach any understanding
not approved in writing by Golden Health as a condition for obtaining any
consent, authorization, approval, order, license, certificate, or permit
required for the consummation of the transactions contemplated by this
Agreement.

 

(k)           Joy Power shall furnish, or cause to be furnished, for inclusion
in the Periodic Reports to be filed pursuant to the Exchange Act in connection
with the transactions contemplated by this Agreement, or for inclusion in Golden
Health’s filings under state “blue-sky,”

 

30

--------------------------------------------------------------------------------


 

securities, or take-over laws, such information about Joy Power or the Joy Power
Shareholders as may be required or as may be reasonably requested by Golden
Health, and shall continue to furnish or cause to be furnished such information
as is necessary to keep such information correct and complete in all material
respect until the Release Time.  Joy Power represents and warrants that the
information that it has furnished to date, taken as a whole, does not now, and
will not at any time prior to the Release Time, (i) contain an untrue statement
of a material fact or (ii) omit to state a material fact required to be stated
therein or necessary to make the statements therein not false or misleading.

 

(l)            Transfer Taxes.  Joy Power shall timely prepare and file any
declaration or filing necessary to comply with any transfer tax statutes that
require any such filing before the Closing.

 

(m)          On or prior to the Due Diligence Date, Joy Power shall deliver to
Golden Health the Joy Power Disclosure Letter, which letter shall be correct and
complete in all material respects.

 

Section 3.02         Covenants of the Joy Power Shareholders.  Each Joy Power
Shareholder, severally, but not jointly, covenants and agrees that, after the
date hereof and through the Release Time, unless Golden Health will otherwise
approve in writing, which approval will not be unreasonably withheld, as
follows:

 

(a)           Such Joy Power Shareholder will use best efforts to cause Joy
Power to perform each covenant thereof set forth herein on a timely basis.

 

(b)           Until the earlier of the Release Time, such Joy Power Shareholder
shall take no action the result of which shall be to cause Joy Power to make any
amendment in the certificate of incorporation or by-laws (or, in each case, the
comparable charter documents, if any, under applicable law) thereof.

 

(c)           Before such Joy Power Shareholder releases any information
concerning this Agreement or any of the transactions contemplated by this
Agreement which is intended for, or may result in, public dissemination thereof,
such Joy Power Shareholder shall cooperate with Golden Health, shall furnish
drafts of all documents or proposed oral statements to Golden Health for
comment, and shall not release any such information without the written consent
of Golden Health, which consent shall not be unreasonably withheld.  Nothing
contained herein shall prevent such Joy Power Shareholder from releasing any
information if required to do so by law.

 

(d)           Such Joy Power Shareholder shall furnish, or cause to be
furnished, for inclusion in the Periodic Reports to be filed pursuant to the
Exchange Act in connection with the transactions contemplated by this Agreement,
or for inclusion in Golden Health’s filings under state “blue-sky,” securities,
or take-over laws, such information about Joy Power or the Joy Power
Shareholders as may be required or as may be reasonably requested by Golden
Health, and shall continue to furnish or cause to be furnished such information
as is necessary to keep such information correct and complete in all material
respect until the Release Time.  Such Joy Power

 

31

--------------------------------------------------------------------------------


 

Shareholder represents and warrants that the information in writing that it has
furnished to date regarding himself or herself, taken as a whole, does not now,
and will not at any time prior to the Release Time, (i) contain an untrue
statement of a material fact or (ii) omit to state a material fact required to
be stated therein or necessary to make the statements therein not false or
misleading.

 

ARTICLE IV

 

CONDITIONS; ABANDONMENT AND TERMINATION

 

Section 4.01         Right of Golden Health to Abandon.  Golden Health’s Board
of Directors shall have the right to abandon or terminate this Agreement if any
of the following conditions shall not be true or shall not have occurred, as the
case may be, as of the specified date or dates:

 

(a)           All representations and warranties of Joy Power and each Joy Power
Shareholder contained in this Agreement shall be accurate when made and, in
addition, shall be accurate as of the Closing Date as though such
representations and warranties were then made in exactly the same language by
Joy Power or the Joy Power Shareholders, as applicable, and regardless of
knowledge or lack thereof on the part of Joy Power or the Joy Power Shareholders
(as applicable) or changes beyond its control; as of the Closing Date, Joy Power
and each Joy Power Shareholder shall have performed and complied with all
covenants and agreements and satisfied all conditions required to be performed
and complied with by it at or before the Closing Date, respectively, by this
Agreement; and Golden Health shall have received a certificate executed by the
chief executive officer and the chief financial officer of Joy Power and each
Joy Power Shareholder, dated the Closing Date, to that effect.

 

(b)           Golden Health shall have received at the Closing Date certificates
executed by the chief executive officer and the chief financial officer of Joy
Power and of each Joy Power Shareholder as of such dates, to the effect that
they have carefully examined the financial statements of Joy Power delivered to
Golden Health pursuant hereto, as well as the Joy Power Disclosure Letter, and,
to the best of their knowledge, (i) neither such financial statements, nor the
Joy Power Disclosure Letter (A) contains an untrue statement of a material fact
or (B) omits to state a material fact required to be stated therein or necessary
to make the statements therein not false or misleading, provided in each case
that such untrue statement or omission relates to information furnished by or on
behalf of, or pertaining to, Joy Power or any Joy Power security holder,
(ii) since the date hereof, no event with respect to Joy Power or any Joy Power
security holder has occurred which should have been set forth in an amendment to
either such financial statements or the Joy Power Disclosure Letter, which has
not been set forth in such an amendment or supplement, and (iii) any contract,
agreement, instrument, lease, or license regarding Joy Power required to be
included in the Joy Power Disclosure Letter.

 

(c)           Joy Power and each Joy Power Shareholder shall have delivered to
Golden Health at or prior to the Closing Date such other documents (including
certificates of officers of Joy Power) as Golden Health may reasonably request
in order to enable Golden Health to determine whether the conditions to their
obligations under this Agreement have been met and otherwise to carry out the
provisions of this Agreement.

 

32

--------------------------------------------------------------------------------


 

(d)           All actions, proceedings, instruments, and documents required by
Joy Power and the Joy Power Shareholders to carry out this Agreement or
incidental thereto and all other related legal matters shall be subject to the
reasonable approval of counsel to Golden Health, and Joy Power and the Joy Power
Shareholders shall have furnished such counsel such documents as such counsel
may have reasonably requested for the purpose of enabling them to pass upon such
matters.

 

(e)           At the Closing, there shall not be pending any legal proceeding
relating to, or seeking to prohibit or otherwise challenge the consummation of,
the transactions contemplated by this Agreement, or to obtain substantial
damages with respect thereto.

 

(f)            There shall not have been any action taken, or any law, rule,
regulation, order, judgment, or decree proposed, promulgated, enacted, entered,
enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, including the entry of a preliminary or permanent
injunction, which, in the reasonable judgment of Golden Health, (i) makes this
Agreement or any of the transactions contemplated by this Agreement illegal,
(ii) results in a delay in the ability of Joy Power or Golden Health to
consummate the transactions contemplated by this Agreement beyond October 15,
2005 (the “Drop Dead Date”), (iii) requires the divestiture by Golden Health of
a material portion of the business of either Golden Health or of Joy Power,
(iv) imposes material limitations on the ability of Golden Health effectively to
exercise full rights of ownership of shares of Joy Power including the right to
vote such shares on all matters properly presented to the stockholders of Joy
Power, or (v) otherwise prohibits, restricts, or delays consummation of the
transactions contemplated by this Agreement or impairs the contemplated benefits
to Golden Health of this Agreement or any of the other transactions contemplated
by this Agreement.

 

(g)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all unconditional written approval to this Agreement and to the
execution, delivery, and performance of this Agreement by each of them of
relevant governmental authorities having jurisdiction over Golden Health or Joy
Power or the subject matter of this Agreement.

 

(h)           At or prior to the Closing Date, Golden Health shall have made all
filings, and taken all actions, necessary to comply with all applicable
“blue-sky” laws with regard to the issuance of Golden Health Common Stock as
contemplated by this Agreement other than the filing of Form D up to 15 days
following the Closing.  Without limiting the generality of the foregoing, any
prescribed periods within which a “blue-sky” or securities law administrator may
disallow Golden Health’s notice of reliance on an exemption from such state’s
requirements, shall have elapsed at or prior to the Closing.

 

33

--------------------------------------------------------------------------------


 

(i)            The parties to this Agreement shall have obtained at or prior to
the Closing Date all consents required for the consummation of the transactions
contemplated by this Agreement from any unrelated third party to any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
any of them is a party, or to which any of them or any of their respective
businesses, properties, or assets are subject.

 

(j)            There shall not have been any material adverse change in the
condition (financial or otherwise), operations, business, assets, liabilities,
earnings or prospects of Joy Power since the date hereof.

 

(k)           Golden Health shall conduct a due diligence review of Joy Power
and the Joy Power Shareholders, including, without limitation, a review of the
Joy Power Disclosure Letter and the documents referenced therein delivered prior
to the Closing Date, and shall be reasonably satisfied with the result of such
review.

 

Section 4.02         Right of Joy Power and the Joy Power Shareholders to
Abandon.  By the election of a majority in interest in Joy Power held by the Joy
Power Shareholders (the “Majority Joy Power Shareholders”), the Joy Power
Shareholders or, otherwise, Joy Power’s Board of Directors shall have the right
to abandon or terminate this Agreement if any of the following conditions shall
not be true or shall not have occurred, as the case may be, as of the specified
date or dates:

 

(a)           All representations and warranties of Golden Health contained in
this Agreement shall be accurate when made and, in addition, shall be accurate
as of the Closing Date as though such representations and warranties were then
made in exactly the same language by Golden Health and regardless of knowledge
or lack thereof on the part of Golden Health or changes beyond its control; as
of the Closing Date, Golden Health shall have performed and complied with all
covenants and agreements and satisfied all conditions required to be performed
and complied with by them at or before the Closing Date by this Agreement; and
Joy Power shall have received certificates executed by the chief executive
officer and the chief financial officer of Golden Health, dated the Closing
Date, to that effect.

 

(b)           Golden Health shall have delivered to Joy Power and the Joy Power
Shareholders at or prior to the Closing such documents (including certificates
of officers of Golden Health) as Joy Power and the Joy Power Shareholders may
reasonably request in order to enable Joy Power and the Joy Power Shareholders
to determine whether the conditions to Golden Health’s obligations under this
Agreement have been met and otherwise to carry out the provisions of this
Agreement.

 

(c)           All actions, proceedings, instruments, and documents required by
Golden Health to carry out this Agreement or incidental thereto and all other
related legal matters shall be subject to the reasonable approval of counsel to
Joy Power and the Joy Power Shareholders, and Golden Health shall have furnished
such counsel such documents as such counsel may have reasonably requested for
the purpose of enabling them to pass upon such matters.

 

34

--------------------------------------------------------------------------------


 

(d)           At the Closing Date, there shall not be pending any legal
proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the transactions contemplated by this Agreement, or to obtain
substantial damages with respect thereto.

 

(e)           There shall not have been any action taken, or any law, rule,
regulation, order, judgment, or decree proposed, promulgated, enacted, entered,
enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, including the entry of a preliminary or permanent
injunction, which, in the reasonable judgment of Joy Power or the Joy Power
Shareholders, (i) makes this Agreement or any of the transactions contemplated
by this Agreement illegal, (ii) results in a delay in the ability of Golden
Health or Joy Power to consummate any of the transactions contemplated by this
Agreement beyond the Drop Dead Date, or (iii) otherwise prohibits, restricts, or
delays consummation of the other transactions contemplated by this Agreement or
impairs the contemplated benefits to the Joy Power Shareholders of this
Agreement or any of the transactions contemplated by this Agreement.

 

(f)            The parties to this Agreement shall have obtained at or prior to
the Closing Date all unconditional written approval to this Agreement and to the
execution, delivery, and performance of this Agreement by each of them of
relevant governmental authorities having jurisdiction over Golden Health or Joy
Power or the subject matter of this Agreement.

 

(g)           At or prior to the Closing Date, Golden Health shall have made all
filings, and taken all actions, necessary to comply with all applicable
“blue-sky” laws with regard to the issuance of Golden Health Common Stock as
contemplated by this Agreement other than the filing of Form D up to 15 days
following the Closing.  Without limiting the generality of the foregoing, any
prescribed periods within which a “blue sky” or securities law administrator may
disallow Golden Health’s notice of reliance on an exemption from such state’s
requirements, shall have elapsed at or prior to the Closing Date.

 

(h)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all consents required for the consummation of the transactions
contemplated by this Agreement from any unrelated third party to any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
any of them is a party, or to which any of them or any of their respective
businesses, properties, or assets are subject.

 

(i)            Joy Power and the Joy Power Shareholders shall conduct a due
diligence review of Golden Health, including, without limitation, a review of
the Golden Health Disclosure Letter and the documents referenced therein
delivered prior to the Closing Date, and same shall be satisfactory in the
reasonable opinion of Joy Power and the Joy Power Shareholders.

 

35

--------------------------------------------------------------------------------


 

ARTICLE V

 

ADDITIONAL TERMS OF ABANDONMENT

 

Section 5.01         Optional Abandonment.  In addition to the provisions of
Article IV, the transactions contemplated by this Agreement may be abandoned or
terminated at or before the Closing notwithstanding adoption and approval of
this Agreement and the transactions contemplated hereby by the stockholders of
the parties hereto:

 

(a)           by mutual agreement of the Boards of Directors of Golden Health
and Joy Power;

 

(b)           at the option of Golden Health’s Board of Directors or Joy Power’s
Board of Directors, if the Closing Date shall not have occurred on or before the
Drop Dead Date;

 

(c)           at the option of Golden Health’s Board of Directors, if facts
exist which render impossible compliance with one or more of the conditions set
forth in Section 4.01 and such are not waived by Golden Health; and

 

(d)           at the option of Joy Power’s Board of Directors or by the election
of the Majority Joy Power Shareholders if facts exist which render impossible
compliance with one or more of the conditions set forth in Section 4.02 and such
are not waived by Joy Power.

 

Section 5.02         Effect of Abandonment.       If the transactions
contemplated by this Agreement are abandoned or terminated as provided for in
Article IV or in this Article V, except for Sections 3.01(e), 3.02(h) and
Article VI, this Agreement shall forthwith become wholly void and of no further
force or effect without liability on the part of either party to this Agreement
or on the part of any officer, director, controlling person (if any), employee,
counsel, agent, or stockholder thereof; provided, however, that nothing in this
Section 5.02 shall release Golden Health or Joy Power or any officer, director,
controlling person (if any), employee, counsel, agent, or stockholder thereof
from liability for a willful failure to carry out its respective obligations
under this Agreement

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01         Expenses.  Whether or not the transactions contemplated in
this Agreement are consummated, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, will be paid by
the party incurring such expense or as otherwise agreed to herein.

 

Section 6.02         Brokers and Finders.  Each of the parties hereto
represents, as to itself, that no agent, broker, investment banker or firm or
person is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee in connection with any of the transactions
contemplated by this Agreement, except as may be otherwise set forth herein or
by separate document.

 

36

--------------------------------------------------------------------------------


 

Section 6.03         Necessary Actions.  Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use all reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement. 
In the event at any time after the Closing, any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper executive
officers and/or directors of Golden Health or Joy Power, as the case may be, or
the relevant Joy Power Shareholder or Joy Power Shareholders will take all such
necessary action.

 

Section 6.04         Extension of Time; Waivers.  At any time prior to the
Closing Date:

 

(a)           Golden Health may (i) extend the time for the performance of any
of the obligations or other acts of Joy Power or any Joy Power Shareholder or
Joy Power Shareholders, (ii) waive any inaccuracies in the representations and
warranties of Joy Power or any Joy Power Shareholder or Joy Power Shareholders,
or contained herein or in any document delivered pursuant hereto by Joy Power or
any Joy Power Shareholder or Joy Power Shareholders, and (iii) waive compliance
with any of the agreements or conditions contained herein to be performed by 
Joy Power or any Joy Power Shareholder or Joy Power Shareholders.  Any agreement
on the part of Golden Health to any such extension or waiver will be valid only
if set forth in an instrument, in writing, signed on behalf of Golden Health.

 

(b)           Joy Power and the Joy Power Shareholder (by action of the Majority
Joy Power Shareholders), may (i) extend the time for the performance of any of
the obligations or other acts of Golden Health, (ii) waive any inaccuracies in
the representations and warranties of Golden Health contained herein or in any
document delivered pursuant hereto by Golden Health and (iii) waive compliance
with any of the agreements or conditions contained herein to be performed by
Golden Health.  Any agreement on the part of Joy Power and to any such extension
or waiver will be valid only if set forth in an instrument, in writing, signed
on behalf of Joy Power.

 

Section 6.05         Notices.  Any notice to any party hereto pursuant to this
Agreement will be in writing and given by Certified or Registered Mail or by
facsimile, addressed as follows:

 

GOLDEN HEALTH HOLDINGS, INC.

 

Joy Power International Holdings Ltd.

No. 1509, Hangyun Building

 

Room 03, 17/F,

48, 2 Road, Ba Qi

 

Fee Tat Commercial Centre,

Guangzhou, PRC

 

613 Nathan Road, Mong Kok,

Fax: +86 (20) 8329-5339

 

Kowloon, Hong Kong

 

 

Fax: +852 3580-0107

 

Additional notices are to be given as to each party, at such other address as
should be designated in writing complying as to delivery with the terms of this
Section 6.05.  All such notices will be effective when received.

 

37

--------------------------------------------------------------------------------


 

Section 6.06         Parties in Interest.  This Agreement will inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns.  Nothing in this Agreement is intended to confer, expressly or by
implication, upon any other person any rights or remedies under or by reason of
this Agreement.

 

Section 6.07         Counterpart.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document.  The delivery by facsimile of an executed counterpart
of this Agreement will be deemed to be an original and will have the full force
and effect of an original executed copy.

 

Section 6.08         Severability.  The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision hereof
will not affect the validity or enforceability of any of the other provisions
hereof.  If any provisions of this Agreement, or the application thereof to any
person or any circumstance, is illegal, invalid or unenforceable, (a) a suitable
and equitable provision will be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 6.09         Headings.  The Article and Section headings are provided
herein for convenience of reference only and do not constitute a part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

Section 6.10         Governing Law.  This Agreement will be deemed to be made in
and in all respects will be interpreted, construed and governed by and in
accordance with the law of the State of New York, without regard to the conflict
of law principles thereof.

 

Section 6.11         Survival of Representations and Warranties.  All terms,
conditions, representations and warranties set forth in this Agreement or in any
instrument, certificate, opinion, or other writing providing for in it, will
survive the Closing and the delivery of the shares of Golden Health Common Stock
to be issued hereunder at the Closing for a period of two years after Closing,
regardless of any investigation made by or on behalf of any of the parties
hereto.

 

Section 6.12         Assignability.  This Agreement will not be assignable by
operation of law or otherwise and any attempted assignment of this Agreement in
violation of this subsection will be void ab initio.

 

38

--------------------------------------------------------------------------------


 

Section 6.13         Amendment.  This Agreement may be amended with the approval
of the Majority Joy Power Shareholders and the boards of directors of each of
Golden Health and Joy Power at any time.  This Agreement may not be amended
except by an instrument, in writing, signed on behalf of each of the parties
hereto.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.

 

 

GOLDEN HEALTH HOLDINGS, INC.

 

 

 

 

 

By

/s/ Hongzhong Hu

 

 

 

Name: Hongzhong Hu

 

 

Title:   Director

 

 

 

 

 

JOY POWER INTERNATIONAL

 

 HOLDINGS LIMITED

 

 

 

 

 

By

/s/ Yu Fai Yip

 

 

 

Name:  Yu Fai Yip

 

 

Title:   Director

 

 

 

 

 

 

JOY POWER SHAREHOLDERS:

 

 

 

 

 

 

 

 

/s/ Yu Fai Yip

 

 

 

Name:  Yu Fai Yip

 

40

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name and Address

 

Percentage of Joy
Power Held

 

Shares of Golden
Health Common
Stock

 

 

 

 

 

 

 

Yu Fai Yip
Room 03, 17/F, Fee Tat Commercial Centre,
613 Nathan Road, Mong Kok, Kowloon,
Hong Kong

 

100

%

54,000,000

 

 

41

--------------------------------------------------------------------------------